PER CURIAM.
The Board of Governors of the Kentucky State Bar Association has recommended that respondent, attorney Joseph C. Lewis, be disbarred from the practice of law. This *470recommendation is based on its determination that he is guilty of unethical and unprofessional conduct in the performance of his duties as Public Administrator for Fayette County.
Respondent does not contend that the evidence filed in support of the charges is insufficient or that the punishment recommended is unreasonable. However, he does contend that he was entitled to have his voluntary resignation from the practice of law accepted by this Court.
Within ten days of the filing of this motion to resign, the Registrar of the Kentucky State Bar Association certified to this Court that charges were in the course of preparation against him. In accordance with RCA 3.050 action on this motion was deferred.
After reviewing the record disclosing that respondent frequently failed to make a proper accounting of funds entrusted to him, this Court concurs with the recommendation of the Board and further holds that respondent Lewis is not entitled to resign thereby escaping the stigma of disbarment.
It is ordered that the motion to resign be and it is hereby overruled and that Joseph C. Lewis be and he is hereby disbarred from further engaging in the practice of law in Kentucky.